Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 03 May, 2022.

Claims 1, 3-7 are pending.

[AltContent: arrow]
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1-7 under 35 U.S.C. § 103 over Maserati et al Chemistry of Materials (2016), 28(5), 1581-1588 (cited in PTO-892 attached herewith) and further in view of US 2005/0228195 , Oct. 13, 2005, Wytcherley (cited in PTO-892 attached herewith)  and Giani et al. Computers and Chemical Engineering 29 (2005) 1661–1676 is withdrawn per claim amendments to specify the carbonate catalyst for the reaction  and in view of arguments submitted by Applicants.
Applicant’s arguments  and data regarding the criticality of using K2CO3, Li2CO3 or Na2CO3 as base for the reaction and resulting in high yield 96% (remarks page 5-10) were carefully reviewed and these were found persuasive. 

[AltContent: arrow]
Allowable Subject Matter
Claims 1, 3-7 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed process for preparing 4,4'-dihydroxy-[1,1 '-biphenyl-3,3 '-
dicarboxylic acid] represented by Formula 1 is  novel and non-obvious over the prior art. 
The closest prior art is of record. For example, Maserati et al Chemistry of Materials (2016), 28(5), 1581-1588  which teach preparation of 4,4′-dihydroxy-(1,1′-biphenyl)-3,3′-dicarboxylic acid (H4(dobpdc) as intermediate in MOF production, comprising the reacting 4,4′-dihydroxybiphenyl with 3 equiv. KHCO3 as base and CO2.. The reference does not teach the base is selected from the group consisting ofK2CO3, Na2CO3, and Li2CO3 as recited in instant claims, the novel feature of the process which Applicants showed regarding the criticality of using K2CO3, Li2CO3 or Na2CO3 as base for the reaction and resulting in high yield. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
[AltContent: arrow]
Conclusion
Claims 1, 3-7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622